UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, 2010 CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) *Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) *Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure. Effective August 10, 2010, Steve C. Dixon, Executive Vice President – Operations and Geosciences and Chief Operating Officer of Chesapeake Energy Corporation entered into a sales trading plan pursuant to Rule 10b5-1 of the Securities and Exchange Act of 1934.The plan expires on August 10, 2011 and has been approved by Chesapeake in accordance with its Insider Trading Policy.The plan is part of Mr. Dixon’s long-term strategy to diversify assets.Other Chesapeake executives may enter into Rule 10b5-1 trading plans in the future, from time to time. Section 8 – Other Events Item 8.01 Other Events. On August 9, 2010, the Company issued a press release announcing a public offering of $600 million of senior notes due 2018 and $1.0 billion of senior notes due 2020.A copy of this press release is attached to this Current Report as Exhibit 99.1. On August 9, 2010, the Company issued a press release announcing the pricing of the previously announced public offering of senior notes due 2018 and senior notes due 2020.This press release also announced that the aggregate offering size had been increased to $2.0 billion from the previously announced aggregate offering size of $1.6 billion.A copy of this press release is attached to this Current Report as Exhibit 99.2. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d)Exhibits.See "Index to Exhibits" attached to this Current Report on Form 8-K, which is incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE ENERGY CORPORATION By: /s/JENNIFER M. GRIGSBY Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary Date:August 12, 2010 EXHIBIT INDEX Exhibit No. Document Description Chesapeake Energy Corporation press release dated August 9, 2010 – Offering of Senior Notes Chesapeake Energy Corporation press release dated August 9, 2010 – Pricing of Senior Notes
